Sullivan, J.
This action was brought by Benjamin A. Smith in the district court of Saline county to recover of the plaintiff in error the penalty imposed by the federal statute upon national banks for charging and receiving for the loan of money interest in excess of the authorized contract rate. The law of the case was settled in a former opinion reversing a judgment in favor of the bank. (Smith v. First Nat. Bank of Crete, 42 Neb. 687.) On a second trial of the cause the jury found specially that the plaintiff had paid the defendant illegal interest in the sum of $486.64, and returned a verdict for double that amount. A motion for a new trial was overruled and judgment rendered in favor of Smith for $973.28.
We will not specifically notice the several errors upon which a reversal is claimed. That the special finding of the jury is correct, and that the usurious transactions in question occurred within two years before the commencement of the action, is shown by the undisputed testimony of Mr. Denison, the cashier of the bank. No other conclusion than the one reached by the jury was, under the evidence, permissible. The judgment is
Affirmed.